     Case 2:20-cv-00559-JCM-BNW Document 17
                                         16 Filed 03/26/21
                                                  03/22/21 Page 1 of 3



1     J. NATHAN OWENS, ESQ. SBN 12843
      AMTOJ S. RANDHAWA, ESQ. SBN 13746
2     NEWMEYER & DILLION LLP
      3800 Howard Hughes Pkwy, Suite 700
3     Las Vegas, Nevada 89169
      Telephone: (702) 777-7500
4     Facsimile: (702) 777-7599
      Nathan.Owens@ndlf.com
5     Amtoj.Randhawa@ndlf.com

6     Attorneys for Defendants,
      GREYSTONE NEVADA, LLC;
7     LENNAR SALES CORP.
8
                                 UNITED STATES DISTRICT COURT
9
                                         DISTRICT OF NEVADA
10

11
      PETER J. HELLMAN,                            CASE NO.: 2:20-cv-00559-JCM-BNW
12
                            Plaintiff,
13                                                 STIPULATION AND [PROPOSED]
      vs.                                          ORDER TO EXTEND DISCOVERY
14                                                 DEADLINES
      GREYSTONE NEVADA, LLC.;
15    LENNAR SALES CORP.; DOES 1                   [THIRD REQUEST]
      through X; and ROE CORPORATIONS
16    XI through XXXI, inclusive,
17                          Defendants.
18
              Defendants GREYSTONE NEVADA, LLC and LENNAR SALES CORP.
19
     (collectively “Defendants”), by and through their counsel of record, Amtoj S. Randhawa,
20
     Esq. of the law firm of Newmeyer & Dillion LLP, and Plaintiff PETER J. HELLMAN
21
     (“Plaintiff”), by and through his counsel of record, John B. Greene, Esq. of Vannah &
22
     Vannah, HEREBY STIPULATE pursuant to LR IA 6-1, and request the Court to extend all
23
     remaining discovery deadlines by 70 days, as set forth herein.
24
              These extensions are requested in light of Plaintiff’s recent infection with the
25
     COVID-19 virus and consequent inability to appear for his Independent Medical
26
     Examination (“IME”), currently scheduled for Tuesday, March 23, 2021.
27
     ///
28
     1708.599 / 9239936.1
     Case 2:20-cv-00559-JCM-BNW Document 17
                                         16 Filed 03/26/21
                                                  03/22/21 Page 2 of 3



1             Good cause exists to grant the relief requested herein given that Plaintiff has tested

2    positive for COVID-19 and cannot appear for his currently-scheduled IME. As a result,

3    Defendants’ experts are unable to evaluate Plaintiff and prepare expert reports before the

4    currently-scheduled expert disclosure deadline, and the earliest date on which the IME

5    can be rescheduled is May 25, 2020.

6             The parties have been working diligently to conduct discovery, and as of the date

7    of this stipulation, the parties have completed the following discovery:

8             (1)      Plaintiff has served responses to Defendants’ special interrogatories and

9    requests for production of documents;

10            (2)      Defendants have served responses to Plaintiff’s special interrogatories and

11   requests for production of documents;

12            (3)      Defendants have completed the deposition of Plaintiff Peter Hellman;

13            (4)      Defendants have completed the deposition of Lars Bangen;

14            (5)      Defendants have completed the deposition of Amanda Hellman;

15            (6)      Plaintiff has completed the deposition of Thomas Dome;

16            (7)      Plaintiff has completed the deposition of FRCP 30(b)(6) witness for

17   Greystone Nevada, LLC;

18            (8)      Plaintiff has completed the deposition of Melissa Flores; and

19            (9)      Plaintiff has completed the deposition of FRCP 30(b)(6) witness for Lennar

20   Sales Corp.

21            In light of the circumstances set forth above, the parties hereby stipulate and

22   request to continue the dates set forth in the Court’s Scheduling Order (ECF 15) as follows:

23            1.       That the discovery cut-off be extended from June 28, 2021 to September

24   6, 2021;

25            2.       That the time for parties to file any motions to amend the pleadings and/or

26   add parties to this action be extended from March 29, 2021 to June 7, 2021;

27            3.       That the disclosure of experts and their reports shall be extended from April

28   27, 2021 to July 6, 2021;
     1708.599 / 9239936.1                           -2-
     Case 2:20-cv-00559-JCM-BNW Document 17
                                         16 Filed 03/26/21
                                                  03/22/21 Page 3 of 3



1             4.       The disclosure of rebuttal experts and their reports shall be extended from

2    May 26, 2021 to August 4, 2021;

3             5.       That the time for parties to file Dispositive Motions shall be extended from

4    July 26, 2021 to October 4, 2021;

5             6.       That the time for parties to prepare a Consolidated Pre-Trial Order shall be

6    extended from August 27, 2021 to November 5, 2021; and

7             7.       That the time for parties to stipulate or move to extend the discovery cutoff

8    be extended from June 2, 2021 to August 11, 2021.

9
     Dated: this 22nd day of March, 2021           NEWMEYER & DILLION LLP
10

11
                                                   By:
12                                                       J. NATHAN OWENS, ESQ. SBN 12843
                                                         AMTOJ S. RANDHAWA, ESQ. SBN 13746
13                                                       3800 Howard Hughes Pkwy, Suite 700
                                                         Las Vegas, Nevada 89169
14
                                                         Attorneys for Defendants GREYSTONE
15                                                       NEVADA, LLC; LENNAR SALES CORP.
16   Dated: this 22nd day of March, 2021           VANNAH & VANNAH
17

18                                                 By: /s/ John B. Greene
                                                      JOHN B. GREENE, ESQ. SBN 4279
19                                                    ROBERT D. VANNAH, ESQ. SBN 2503
                                                      400 S. Seventh St., 4th Floor
20                                                    Las Vegas, Nevada 89101
21                                                       Attorneys for Plaintiff, PETER J. HELLMAN
22

23   IT IS SO ORDERED:                     ORDER
24                              IT IS SO ORDERED
                                DATED: 10:59 am, March 26, 2021
25

26
     Date: ___________________, 2021                 __________________________________
27                              BRENDA WEKSLER UNITED STATES DISTRICT JUDGE
28                              UNITED STATES MAGISTRATE JUDGE
     1708.599 / 9239936.1                           -3-
